Citation Nr: 1545240	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-40 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a skin disability of the penis, claimed as venereal warts.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the veteran's claims. The Board points out that, as the Veteran spends the winter in Arizona, some aspects of this claim have been handled by the Phoenix, Arizona, RO.  While the Veteran initially requested hearings in these claims, those requests were withdrawn, such that the Board can continue with the adjudication of these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence of record is against a finding that any venereal warts or other penile skin disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service, to include as based on aggravation.


CONCLUSION OF LAW

A penile skin disability was not incurred in or aggravated by service and is not otherwise etiologically related to service, to include as secondary to any service connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Please note that this claims file is completely virtual.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in August 2008 and June 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as many private records, are in the file.  Social Security records were unable to be obtained, as the Social Security Administration indicated that those records had been destroyed.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination for his claimed skin disability, the only claim being decided on this appeal, in September 2013.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate that claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

The Facts

The Veteran's service treatment records show that the Veteran was seen in May 1956 with a diagnosis of venereal warts, which he claimed to have had for the past 5 years.  He appears to have been given medication for treatment of this issue.  The remainder of the Veteran's service treatment records show no complaint of, or treatment for, any other disability involving the genitals.  A February 1958 report of separation examination found the Veteran's skin and genitals to be normal.

There is no evidence of record showing any complaints of, or treatment for, any further penile issue until May 2001, 43 years after the Veteran's separation from service.  A private referral letter from that time noted that the Veteran had, on his penis, multiple scattered varicosities and one thrombosed lesion.  On the left side of the shaft there was a 2cm thrombosed varicosity.  The Veteran was diagnosed with angiokeratoma and varicose veins of the penis.  The examiner at that time advised the Veteran that these conditions were completely benign and recommended simple observation.  There was no diagnosis of venereal warts at that time.

There is again, no evidence of record until11 years later, when a June 2012 report of VA surgery showed removal of a penile skin lesion.  The pathology report from that lesion indicated that it was a benign acrochordon, also known as a skin tag.

The Veteran had a comprehensive VA examination for this condition in September 2013.  At that time, the Veteran was found to have no penile skin conditions whatsoever.  The examiner considered the Veteran's report of having a lesion present on the penis since service, but also indicated that it was less likely than not that the claimed skin condition was related to service.  The examiner explained THA the lesion removed in June 2012 was a benign acrochordon, and not a venereal wart or condyloma.

The Law and Analysis

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after
discharge when all of the evidence, including that pertinent to service, establishes
that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current
disability, in service incurrence or aggravation of a disease or injury, and a nexus
between the claimed in service disease or injury and the present disease or injury.
38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) aff'd, 78 F.3d. 604 (Fed Cir 1996).

Service connection for certain diseases may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for any penile skin lesion.  In this regard, the Board points out that there is no current diagnosis of venereal warts.  While, during the course of this appeal, he had a skin tag removed from his penis, he currently had no residuals related to that removal, nor did he have any other penile skin deformity shown on examination.  The Veteran questioned the RO's findings that the Veteran had a venereal wart disability that pre existed service, even though such was clearly stated in his service treatment records, however, the fact remains that the Veteran does not currently have any diagnosis of venereal warts, nor has he had a diagnosis of venereal warts at any time during the pendency of this appeal.  The Board has considered the Veteran's assertion that the lesion removed in 2012 was present in service in 1956; however, the Board must find that assertion not credible in light of the specific findings that the genitalia were normal at separation.  Regardless of whether or not the Veteran may simply be misremembering as a result of the substantial time period that has passed, the fact remains that his assertions are also not consistent with the medical findings at the time of both his in-service treatment and his more recent medical treatment, as the VA examiner explained that service records diagnosed venereal warts while pathology following the June 2012 confirmed that a skin tag was removed.  The Board has also considered the statement of his ex-wife, who was married to the Veteran from 1985 to 2001, but the general nature of her statement, describing "growths" on the penis, are of little probative value in light of the various diagnoses noted in the past.  The Board ultimately places far more weight on the medical evidence of record.

For the reasons and bases set forth above, the Board finds the preponderance of the evidence of record to be against this claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a skin disability of the penis, claimed as venereal warts, is denied.



REMAND

As to the Veteran's claim of entitlement to service connection for a back disability, the Board regrets that further development is warranted before this claim may be adjudicated.  Specifically, the Veteran has claimed that he injured his back at the same time that he injured his fingers in service, when a bomb exploded in his hand.  The Veteran has been denied service connection for this condition because the Veteran's service treatment records show no evidence of treatment for, or complaints of, any back disability.  Further, there is no medical evidence showing treatment for a back problem until 1996, and at that time, and on a Social Security application, the Veteran indicated that his back pain did not start until 1986, 28 years after his separation from service.

Nevertheless, the Veteran has submitted numerous statements from his ex-wives and other friends and relations indicating that they witnessed the Veteran appearing to have problems with his back shortly after, and during, service.  Based on this evidence, the Veteran's statements regarding his in service back injury, and his current diagnosis of degenerative disc disease, the Board finds that the Veteran would be entitled to a VA examination in order to determine if the Veteran has any back disability related to service, including as secondary to this incident in service that injured his hand.

The Board regrets the additional delay in adjudication of the Veteran's claim that a remand will entail; however, it is  necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any back disability, from 2012 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing his back disability.  All indicated tests and studies are to be performed.  A complete history should be elicited from the Veteran, particularly including his reported back injury in service, and whether he sustained a separate back injury on June 10th, 1986, the date he claimed on a Social Security Administration record as the date his disability started.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm any back disabilities, and determine whether the Veteran has any neurological deficits of his back.  The examiner should offer an opinion, as to any back disability diagnosed, as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that such back disability is related to service, to include the incident in service which caused severe finger injuries.  Sustainable reasons and bases are to be provided for any opinion rendered.

The Board specifically notes that, as the Veteran spends part of his year in Indiana, and part in Arizona, the Veteran should be consulted to determine where and when such examination should be scheduled such that he could appear without hardship.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


